NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROMON CALHOUN,                                  No. 15-16774

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-01684-VC

   v.
                                                 MEMORANDUM*
 CITY OF HERCULES POLICE
 DEPARTMENT; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                    Vince G. Chhabria, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Romon Calhoun appeals pro se from the district court’s judgment in his 42

U.S.C. § 1983 action alleging violations of his constitutional rights. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo both the district court’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), Decker v. Advantage Fund Ltd., 362 F.3d 593, 595-96 (9th Cir. 2004),

and summary judgment, Edgerly v. City & County of San Francisco, 599 F.3d 946,

960 (9th Cir. 2010). We affirm.

      The district court properly dismissed Calhoun’s claims against Officer

Pesmark because Calhoun failed to allege facts sufficient to show that Pesmark

searched the trunk of Calhoun’s vehicle prior to obtaining a search warrant. See

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (explaining that to survive a motion

to dismiss a complaint must “plausibly give rise to an entitlement for relief” and

that “[a] claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged”).

      The district court properly granted summary judgment on Calhoun’s claim

against Officer Collard because Collard was entitled to qualified immunity. See

Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011) (qualified immunity “protects all but

the plainly incompetent or those who knowingly violate the law” (citation and

internal quotation marks omitted)); see also People v. Iboa, 143 Cal. Rptr. 3d 143,

149 (Ct. App. 2012) (explaining that “threats must be placed and understood in

their context”).

      The district court properly granted summary judgment on Calhoun’s claim


                                           2                                    15-16774
under Monell v. Department of Social Services, 436 U.S. 658, 690-91 (1978),

because Calhoun failed to raise a genuine dispute of material fact as to whether the

city’s policy or custom caused a deprivation of his constitutional rights. See

Alexander v. City & County of San Francisco, 29 F.3d 1355, 1367-68 (9th Cir.

1994).

      Calhoun’s motions to take judicial notice, filed on February 26, 2016, are

denied.

      AFFIRMED.




                                          3                                      15-16774